Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dave Andrae Taylor appeals the district court’s order dismissing his complaint filed pursuant to 42 U.S.C. § 1983 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Taylor v. City of Farmville, No. 1:09-cv-00963-AJT-IDD (E.D.Va. May 3, 2011). We dispense with oral argument because *409the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.